United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3668
                                    ___________

David Andy Bridwell,                     *
                                         *
             Petitioner - Appellee,      * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri
                                         *
United States of America,                *       [UNPUBLISHED]
                                         *
             Respondent - Appellant.     *
                                    ___________

                              Submitted: May 11, 1999
                                  Filed: May 18, 1999
                                   ___________

Before WOLLMAN, Chief Judge, BEAM and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       David Andy Bridwell pled guilty to the use of firearms during and in relation to
a drug offense in violation of 18 U.S.C.§ 924(c) and to conspiracy to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Bridwell later
petitioned under 28 U.S.C. § 2255 to have his 924(c) conviction vacated and set aside
based on Bailey v. United States, 516 U.S. 137 (1995). The district court denied relief
because of the current circuit law. See Bousley v. Brooks, 97 F.3d 284 (8th Cir.
1996). Bridwell appealed, and the Supreme Court subsequently reversed Bousley.
See Bousley v. United States, 523 U.S. 614, 118 S. Ct. 1604 (1998). Bridwell’s case
subsequently returned to the district court which vacated Bridwell’s firearm conviction
sua sponte. The government moved for reconsideration, and the district court denied
it without a hearing.

       Under Bousley the government was entitled to have the opportunity to present
further evidence. See 118 S. Ct. at 1612 (“on remand, the Government should be
permitted to present any admissible evidence of petitioner's guilt even if that evidence
was not presented during petitioner's plea colloquy and would not normally have been
offered before our decision in Bailey”). Accordingly, the judgment of the district court
is reversed and the case is remanded for further proceedings not inconsistent with this
opinion.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-